DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Declaration Under 37 CFR 1.132
	The declaration filed 08/11/2022 has been fully considered. The declaration sufficiently explains how the specification provides support for the amended claim language even though the specification does not explicitly recite the terms ‘non-functionalized’ or ‘non-carboxylated’ (see for example ¶¶ 15, 18, 20 of the declaration).
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Regarding claim 12: --cancel claim 12-- since claim 1 already recites “non-functionalized” which includes “non-edge functionalized”.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Allison Krepel on 08/24/2022.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In light of the declaration under 37 C.F.R. § 1.132 and applicant’s remarks (see pg. 6, ¶ 2 – pg. 7, ¶ 2) filed 08/11/2022, the prior art as exemplified by the non-patent literature of Zhu et al. and Jeon et al., Bozalina et al. (US 2016/0185603 A1), and Jeon et al. (US 2013/0018204 A1), fails to anticipate or render obvious in combination the limitation of “non-functionalized nanosheets or doped nanosheets (i) are formed in the ball milling apparatus during ball milling” (clm. 1, lns. 5-6) in combination with the other limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753